Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation for the respective parties:
It is stipulated and agreed by and between the respective parties hereto, subject to the approval of the Court, that the value of the merchandise at the time of exportation to the United States, covered by the appeal to reappraisement enumerated above, at which time such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported in the usual wholesale quantities and in the ordinary course of trade * * * was the export value of DM 215.00 per 100 kilos P.O.B. Hamburg as defined in Section 402 (d) of T.A. 1930 and there was no higher foreign value.
It is further stipulated and agreed that the appeal to reappraisement referred to herein be submitted on this stipulation.
On the agreed facts, I find and bold export value, as that value is defined in section 402(d) of the Tariff Act of 1980, to be the proper value of the merchandise herein involved, and that such value was DM 215 per 100 kilos, f .o.b. Hamburg.
Judgment will be rendered accordingly.